Citation Nr: 0919914	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-37 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed diabetes 
mellitus.  

3.  Entitlement to service connection for claimed prostate 
cancer.  

4.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1950 to 
September 1951 and January 1953 to January 1956.  

The matters of service connection for hypertension and 
diabetes mellitus originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 RO 
rating decision.  The matters of service connection for PTSD 
and prostate cancer come before the Board on appeal from a 
December 2007 RO rating decision.  

In July 2007 the Board denied the issues of service 
connection for hypertension, service connection for diabetes 
mellitus, and compensation under 38 U.S.C.A. § 1151 for 
claimed prostate cancer.  

However, the Veteran appealed only the service connection 
claims to the U.S. Court of Appeals for Veteran's Claims 
(CAVC).  An Order that granted a Joint Motion for Remand was 
issued in August 2008.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  

REMAND

According to the August 2008 Joint Motion, the Board failed 
to assist the Veteran in requesting records from the National 
Personnel Records Center (NPRC).  It was specifically noted 
that the Board should obtain hospitalization records from 
Lackland Hospital.  

Therefore, the Board finds that a remand for all pertinent 
service and post-service treatment records for the Veteran's 
hypertension and diabetes mellitus is necessary.   

In addition, a December 2007 RO rating decision denied the 
claims of service connection for PTSD and a prostate 
condition.  After the issuance of the July 2008 Statement of 
the Case (SOC), the Veteran filed a Substantive Appeal in 
August 2008.  

However, after the Veteran was afforded VA examinations in 
October 2008, the RO did not undertake to readjudicate the 
claims.  Therefore, in compliance with 38 C.F.R. § 20.1304 
(c) the Veteran's claim of service connection for PTSD and 
for a prostate condition must be remanded to the RO for a de 
novo review of the claim and any other indicated action.  

The RO should also give the Veteran opportunity to present 
any additional information and/or evidence pertinent to 
claims on appeal that is not already of record.  The RO's 
notice letter should explain that the Veteran has a full one-
year period for response.  See 38 U.S.C.A § 5103(b) (1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should request all of the 
Veteran's service personnel records from 
NPRC, specifically any treatment records 
from Lackland Hospital.  If records could 
not be obtained the RO must document all 
steps that were taken.  

4.  The RO then should undertake a de 
novo review of the Veteran's claims of 
service connection for PTSD and prostate 
condition, to include consideration the 
newly submitted evidence.  
		
5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

6.  After completing the requested 
actions, and any additional development 
deemed warranted, the issues on appeal 
should be reviewed in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

